Citation Nr: 1740101	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-11 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen the appellant's claim regarding whether the character of his discharge is considered a bar to receipt of Department of Veterans Affairs (VA) disability benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision of the VA Regional Office (RO) in Reno, Nevada.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  A November 1985 rating decision denied the claim regarding whether the character of the appellant's discharge is considered a bar to receipt of VA disability benefits.

2.  The appellant did not perfect a timely appeal of the November 1985 rating decision.

3.  An unappealed October 2009 rating decision again denied the claim regarding whether the character of the appellant's discharge is considered a bar to receipt of VA disability benefits.

4.  The appellant did not appeal the October 2009 rating decision after being notified of appellate rights, and no additional (new and material) evidence was received prior to the expiration of the one-year appeal period.

5.  Evidence received since the October 2009 rating decision is new to the electronic claims file, but does not raise the possibility of substantiating the appellant's claim that the character of his discharge is not considered a bar to receipt of VA disability benefits.



CONCLUSIONS OF LAW

1.  The November 1985 rating decision denying the claim regarding whether the character of the appellant's discharge is considered a bar to receipt of VA disability benefits became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

2.  The October 2009 rating decision denying the claim regarding whether the character of the appellant's discharge is considered a bar to receipt of VA disability benefits became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

3.  New and material evidence has not been received to reopen the claim regarding whether the character of the appellant's discharge is considered a bar to receipt of VA disability benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the appellant nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Reopening of the Appellant's Claim

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant's claim, initially filed in August 1985, was originally denied in a November 1985 rating decision.  The appellant filed a timely Notice of disagreement, and was sent a Statement of the Case in February 1986.  As a timely VA Form 9 or Substantive Appeal was not received by VA, the November 1985 rating decision became final.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.

The appellant again submitted a claim in June 2009, which was denied in an October 2009 rating decision.  The appellant was notified of that rating decision and provided notice of procedural and appellate rights that same month in October 2009.  The appellant did not disagree with the determination within one year of that notice.  No additional evidence (new and material) was received within one year of the October 2009 notice.  38 C.F.R. § 3.156(b).  

In this regard, the Board notes that the notification of the October 2009 rating decision was mailed to the last known address of the record but was returned as undeliverable.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption of regularity to attach).  To rebut the presumption, the appellant, in addition to asserting non receipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  If clear evidence is presented to rebut the presumption of regularity, the burden then shifts to the Secretary to establish proper mailing of notice in accordance with the applicable case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004).  Although the notification was returned as undeliverable, there was no other address of record and the appellant has not indicated that he informed the RO of another address.  Accordingly, the presumption of regularity applies and there is no evidence to rebut the presumption of regularity.  For these reasons, the October 2009 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Both the November 1985 and October 2009 rating decisions denied the appellant's claim on the basis that the character of the discharge (under other than honorable conditions ) is considered to be under conditions which constitute a total bar to all VA benefits, and is not considered honorable for VA purposes.  The evidence before the RO at the time of the October 2009 rating decision consisted of the appellant's personnel record, particularly to include DD Form 214s and a DD Form 215.

Specifically, the appellant's original DD Form 214 reveals that he was discharged from active service in September 1977 under other than honorable conditions.  There are two additional DD Forms 214 of record.  Both reveal that the character of the appellant's discharge from service was under honorable conditions, and the authorizing officer on both was the same Special Discharge Review Program Officer.  One of those additional DD Forms 214 contains additional evidence in the remarks section, namely that the appellant had applied for a discharge upgrade on September 27, 1977; that the discharge was upgraded on February 21, 1978; that the character of service prior to upgrade was under other than honorable conditions; and that the upgrade was made pursuant to the Department of Defense (DoD) Special Discharge Review Program (SDRP).  A DD Form 215 of record, which contains a November 7, 1978 date of correction, indicates that the discharge was reviewed under Public Law 95-126 and a determination made that characterization of service is warranted by DoD SDRP 4 April 1977.

In pertinent part, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  In this case, the applicable regulations are 38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  The former provides that benefits are not payable where the former service member was discharged or released by reason of the sentence of a general court-martial; as a deserter; or by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(2), (4) and (6).  The latter provides that a discharge because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

Pursuant to 38 C.F.R. § 3.12(h), unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual basis that the discharge would be upgraded under uniform standards meeting the requirements of this section, an honorable or general discharge awarded under one of three specific programs does not remove any bar to benefits.  These programs include the DoD's SDRP, effective April 5, 1977.  38 C.F.R. § 3.12(h)(2).

Since the October 2009 rating decision (final disallowance), additional evidence has been received in the form of an Army Board for Correction of Military Records (ABCMR) Record of Proceedings, dated in November 2010 and received by VA in September 2016.  The November 2010 ABCMR Record of Proceedings is new because it has not been previously submitted.

In the November 2010 ABCMR Record of Proceedings, the appellant's application for correction of his military records was denied by the ABCMR.  The ABCMR acknowledged the appellant's statements regarding his personal family problems (at the time of going AWOL); however, the ABCMR noted that the appellant had many legitimate avenues through which to obtain assistance or relief without committing the misconduct (AWOL or desertion), which led to his discharge.  The ABCMR indicated that the appellant's personal problems were not sufficiently mitigating to warrant an upgrade of his discharge.  The ABCMR also noted the appellant's record of service, which revealed that the appellant received three Article 15s and was convicted by a special court-martial for being AWOL.  After a detailed review, the ABCMR explained that the appellant's overall service did not meet the standards of honorable service as defined in Army Regulation 635-200.  Therefore, ABCMR concluded that the appellant's character of discharge (under other than honorable conditions) is appropriate considering all the facts of the case.

Though this evidence (the November 2010 ABCMR Record of Proceedings) is new, it does not raise a reasonable possibility of substantiating the appellant's claim because it does not establish that the character of the appellant's discharge is not considered a bar to receipt of VA disability benefits.  38 C.F.R. § 3.156(a); see Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  In short, the evidence received after the October 2009 rating decision (final disallowance) is new to the file, but is not material to the issue on appeal.  See Shade, 24 Vet. App. at 118.  

The Board finds that new and material evidence has not been received regarding whether the character of the appellant's discharge is considered a bar to receipt of VA disability benefits.  Reopening of the claim regarding whether the character of the appellant's discharge is considered a bar to receipt of VA disability benefits is not warranted.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the appeal to reopen the appellant's claim regarding whether the character of his discharge is considered a bar to receipt of VA disability benefits is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


